DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 16, this claim recites the limitations “the inlet channel”, “the bezel inlet side”, “the outlet channel”, “the bezel outlet side” in the last two paragraphs of the claim.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of prior art analysis, the following limitations from Claim 1 will be added to this claim: --the bezel comprising a bezel upper side, a bezel lower side opposite the bezel upper side, a bezel inlet side extending from the bezel upper side to the bezel lower side, and a bezel outlet side opposite the bezel inlet side and extending from the bezel upper side to the bezel lower side .. .. the bezel defines an inlet channel on the bezel inlet side and an outlet channel on the bezel outlet side, each of the inlet channel and the outlet channel guiding the tubing into the pump head--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassani (PG Pub US 20140086771 A1).

    PNG
    media_image1.png
    454
    603
    media_image1.png
    Greyscale

In Re Claim 1, Bassani discloses a pump assembly (Figures 7, 9, 10, 12, 13) comprising: a pump head (combination of 621 and 623 in Figure 11 and 911 in Figure 13); a bezel (617 and 618 combined) surrounding an outer perimeter of the pump head (as seen in Figure 7), the bezel comprising a bezel upper side (see annotated Figure 12 above), a bezel lower side (617) opposite the bezel upper side, a bezel inlet side (see annotated Figure 12 above) extending from the bezel upper side to the bezel lower side, and a bezel outlet side (see annotated Figure 12 above) opposite the bezel inlet side and extending from the bezel upper side to the bezel lower side (paragraph [0049]; Figures 7, 9, 12); a motor (605; Figure 6; paragraph [0042]); and tubing (1004, 1006; Figure 17; paragraph [0076]), wherein: the bezel defines an inlet channel (combination of slot 706 in 617 and the corresponding slot in 618) on the bezel inlet side and an outlet channel (combination of pocket 720 in 617 and the corresponding slot in 618) on the bezel outlet side, each of the inlet channel and the outlet channel guiding the tubing into the pump head (combination of 621 and 623 in Figure 11 and 911 in Figure 13) (see Figure 17), wherein the bezel defines a fixed opening (interior space within 621 and 623 combined) that is shaped to accept a pump head cover (top plate of 621 in Figure 11) through the fixed opening of the bezel (621, 623), 

    PNG
    media_image2.png
    710
    882
    media_image2.png
    Greyscale

the inlet channel has a first inlet width (see annotated figure above) adjacent an inner surface (608) of the bezel inlet side and a second inlet width (see annotated figure above) adjacent to an outer surface (between 602 and 702 in Figure 6) of the bezel inlet side, the second inlet width being wider than the first inlet width (as evidenced by the annotated figure above) such that the inlet channel flares away from the pump head (best seen in Figure 7), 
and the outlet channel has a first outlet width (associated with pocket 720 in Figure 10, similar to the first inlet width) adjacent to an inner surface (608) of the bezel outlet side and a second outlet width (associated with pocket 720 in Figure 10, similar to the second inlet width) adjacent an outer surface (between 602 and 702 in Figure 6) of the bezel outlet side, the second outlet width being wider than the first outlet width such that the outlet channel flares away from the pump head (similar to the first inlet width and second inlet width).

In Re Claim 4, Bassani further comprises an inlet bracket (similar to 714 in Figure 13) attached to an inner surface of the bezel inlet side and an outlet bracket (714 in Figure 13) is attached to an inner surface of the bezel outlet side, wherein the inlet bracket defines an inlet bracket groove (similar to 922) for receipt of the tubing (paragraph [0066]: “flexible conduit”) on the bezel inlet side and the outlet bracket defines an outlet bracket groove (922) for receipt of the tubing on the bezel outlet side (paragraph [0066]; Figures 13 and 17).

In Re Claim 16, Bassani further discloses a plurality of pump assemblies (204, 18, Figures 3, 4; paragraph [0037]), each pump assembly (18) of the plurality of pump assemblies supplying a fluid to a cooling circuit (“supplying fluid to a cooling circuit” is an intended use recitation which does not patentably distinguish over the prior art – MPEP 2114 states in the third paragraph that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)); and a base (200) for supporting the plurality of pump assemblies (paragraph [0037]), wherein: each pump assembly of the plurality of pump assemblies comprises a pump head (Figure 11), a fixed bezel (617 and 618 combined) surrounding an outer perimeter of the pump head (best seen in Figure 7).  Bassani as applied to Claim 1 discloses all the remaining claimed limitations.

In Re Claim 17, Bassani further discloses a fluid source (paragraph [0002]: “container feeding module”).  As discussed in parent claim 16, “for supplying the fluid to the cooling circuit” is an intended use recitation which does not patentably distinguish over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1).

    PNG
    media_image3.png
    462
    715
    media_image3.png
    Greyscale

In Re Claim 1, Steere discloses a pump assembly comprising: a pump head (Figures 2A and 2B); a bezel (420; note that it is shown as two pieces in Figures 2A and 2B, the top piece of the two pieces is shown in a disassembled position in Figure 2A) surrounding an outer perimeter of the pump head (402, 410), the bezel (420) comprising a bezel upper side, a bezel lower side opposite the bezel upper side, a bezel inlet side extending from the bezel upper side to the bezel lower side, and a bezel outlet side opposite the bezel inlet side and extending from the bezel upper side to the bezel lower side (see annotated Figure 2A above); a motor (450); and tubing (100, see paragraph [0022]: “tubing holder” which also anticipates the tubing), wherein: the bezel defines an inlet channel (on the annotated inlet side between depicted V-shaped notches 403 in Figure 2A; paragraph [0022]) on the bezel inlet side and an outlet channel (on the annotated outlet side between depicted V-shaped notches 403 in Figure 2A; paragraph [0022]) on the bezel outlet side, each of the inlet channel and the outlet channel guiding the tubing into the pump head (paragraph [0022] discloses 403 as a tube holder, therefore it performs the guiding function), wherein the bezel defines a fixed opening (interior volume of 420; note that the two pieces depicted together are the bezel) that is shaped to accept a pump head cover (either 402 or the top plate of rotor 410) through the fixed opening of the bezel (420).
Steere does not disclose that the second inlet/outlet width is wider than the first inlet/outlet width.

    PNG
    media_image4.png
    552
    997
    media_image4.png
    Greyscale

However, Bach discloses the inlet channel (annotated above; this channel contains the tubing shown in Figure 5) has a first inlet width adjacent an inner surface of the bezel inlet side (i.e an inside bottom surface adjacent the rotor 200) and a second inlet width adjacent to an outer surface of the bezel inlet side (i.e top surface of cover), the second inlet width being wider than the first inlet width such that the inlet channel flares away from the pump head (the depicted rotor is element 200), and the outlet channel (annotated above, similar to the inlet channel) has a first outlet width adjacent to an inner surface of the bezel outlet side (i.e an inside bottom surface adjacent the rotor 200) and a second outlet width adjacent an outer surface of the bezel outlet side (i.e top surface of cover), the second outlet width being wider than the first outlet width such that the outlet channel flares away from the pump head (the depicted rotor is element 200)(see annotated Figures 11 and 15 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inlet/outlet channel of Steere such that the second inlet/outlet width is wider than the first inlet/outlet width as taught by Bach because it is merely a matter of substituting the inlet/outlet channel of Steere with the inlet/outlet channel of Bach so the results of the substitution would be predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).

    PNG
    media_image5.png
    395
    492
    media_image5.png
    Greyscale

In Re Claim 7, Steere and Bach disclose all the limitations of Claim 1, and Steere further discloses that the bezel comprises a bezel top side and a bezel bottom side (see annotated figure above), the bezel top side defining a bezel top perimeter (perimeter of the shaded area) and the bezel bottom side defining a bezel bottom perimeter, wherein the bezel top perimeter appears to be smaller than the bezel bottom perimeter such that the bezel flares outward from the bezel top side to the bezel bottom side (as evidenced by the annotated figure above).  Note that applicant has not stated what the importance of this feature is, and the claimed limitations appear to be a matter of design choice.

In Re Claim 11, Steere and Bach disclose all the limitations of Claim 1, and Steere further discloses that the motor (450) is in operative communication with a rotor assembly (410) of the pump head to drive the rotor assembly to produce a peristaltic effect on the tubing and thereby move a fluid through the tubing (paragraph [0023]).


Claims 3, 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1) and further in view of Schnekenburger (PG Pub US 20150204321 A1).

In Re Claim 3, Steere and Bach disclose all the limitations of Claim 1, but it does not disclose stop defined by the bezel that limits the range of a pivotable pump head cover.


    PNG
    media_image6.png
    708
    816
    media_image6.png
    Greyscale

However, Schnekenburger discloses A pump assembly (Figure 1, Figure 9 is being referenced because it better shows the claimed pump head cover and the fixed opening defined by the bezel), comprising: 
a pump head (6); a bezel (1) surrounding an outer perimeter of the pump head (6), the bezel (1) comprising a bezel upper side, a bezel lower side opposite the bezel upper side, a bezel inlet side extending from the bezel upper side to the bezel lower side, and a bezel outlet side opposite the bezel inlet side and extending from the bezel upper side to the bezel lower side (paragraphs [0044] and [0045]; annotated Figures 1 and 9 above); 
wherein the bezel (1) defines a fixed opening that is shaped to accept a pump head cover (where label 2 points in Figure 9) through the fixed opening of the bezel (annotated Figures 1 and 9 reproduced above);

    PNG
    media_image7.png
    687
    719
    media_image7.png
    Greyscale

the pump head cover (16) is pivotable (paragraph [0046]), and wherein the bezel (1) defines at least one stop for limiting an angular range of motion of the pump head cover (2)(see annotated Figure 10 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump assembly of Steere / Bach to incorporate the pivotable pump head cover whose range of motion is limited by a stop on the bezel as taught by Schnekenburger for the purpose of saving assembly/disassembly time because only a simple movement of the pivotable pump head cover is required to automatically engage/disengage the occlusion bed to/from the tube.

In Re Claim 8, the combined references above disclose all the limitations of Claim 7, and Schnekenburger further discloses that the pump head cover (16) is pivotable (paragraph [0046]), wherein the pump head (6) comprises an opposing mounting plate (under 6, best seen in Figure 10), and wherein the pump head cover (16) is disposed adjacent the bezel top side and the mounting plate is disposed adjacent the bezel bottom side.

In Re Claim 9, the combined references above disclose all the limitations of Claim 8, and Steere further discloses that the bezel defines a depression (gap between the two pieces that make up the bezel 420) in the bezel top side (Figure 10) to provide finger space for a user of the pump assembly to open the pump head cover (when the top piece of 420 of Steere is disassembled as shown in Figure 2B, the cover of Schnekenburger would be pivotable).

In Re Claim 10, the combined references above disclose all the limitations of Claim 7, and Steere further discloses that the bezel (420) defines an opening in the bezel bottom side (the bottom side is exposed when the bezel 420 is removed) to allow fluid to flow away from the pump assembly (when the bezel 420 is removed, any accumulated fluid {from condensation or leaks} would flow out from the bezel bottom side and away from the pump assembly).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1) and further in view of Clemens (US Patent 5,340,290 A).
In Re Claim 12, Steere and Bach disclose all the limitations of Claim 11, but they are silent as to how the motor is connected to the rotor.
However, Clemens discloses that the rotor assembly (26, 32) has a mounting block (lower plate 26), a plurality of roller bearings (82), and a cover plate (upper plate 26), and wherein a rotor (22) extends from the motor (Column 4, Lines 23 — 25) and is received by the mounting block (lower plate 26) to place the motor (Column 4, Lines 23 — 25) in operative communication with the rotor assembly (26, 32)(Column 4, Lines 7 — 23; Figures 3 and 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the mounting block, roller bearings and cover plate as taught by Clemens into the pump assembly of Steere / Bach for the purpose of connecting the motor to the rotor.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1) and further in view of Ito (PG Pub US 20110004161 A1).
In Re Claims 13 and 14, Steere and Bach disclose all the limitations of Claim 1, and Steere discloses an occlusion bed (402; paragraph [0071]) that moves within the fixed opening for the pump head defined by the bezel, they are silent with regards to the rotor guide.
However, Ito discloses a pump head (Figure 1) that comprises: an occlusion bed (4); a rotor guide (1, 13a, 13b, 14a, 14b); a rotor assembly (2) positioned between the occlusion bed and the rotor guide, wherein the occlusion bed (4) is movable with respect to the rotor guide and the rotor assembly (paragraphs [0103],[0104]); the occlusion bed (4) is configured to move with respect to the rotor guide (2) and the rotor assembly (2) when a pivotable the pump head cover (5) is pivoted toward or away from the pump head (i.e between its position in Figure 1 and its position in Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the rotor guide and pivotable pump head cover as taught by Ito into the pump assembly of Steere / Bach for the purpose of saving assembly/disassembly time because only a simple movement of the pivotable pump head cover is required to automatically engage/disengage the occlusion bed to/from the tube.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1) and further in view of Leung (US Patent 9,474,573 B2).
In Re Claim 15, Steere and Bach disclose all the limitations of Claim 1, however, they do not disclose one or more lumens and a probe assembly.
Nevertheless, Leung discloses a peristaltic pump assembly (inside 108) that is configured to supply a fluid to a cooling circuit (Column 12, Lines 4 — 6), and wherein the cooling circuit comprises one or more internal lumens (302, 304) for circulating the fluid to a distal end (190) of an energy delivery device (192) of a probe (106) of a medical probe assembly (106, 190) for delivering energy to a patient’s body (Column 8, Lines 60 — 63; Column 12, Lines 4 — 6 and Lines 30 — 34; Figures 1, 3B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump of Steere / Bach to deliver cooling fluid to the medical probe of Leung for the purpose of reducing the temperature of the tissue in the vicinity of the probe during surgery thus avoiding an unwanted increase in local tissue temperature (Column 4, Lines 10 — 16 of Leung).


Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bach (PG Pub US 20140322054 A1) and in view of Schnekenburger (PG Pub US 20150204321 A1) and further in view of Fujii (PG Pub US 20100224547 A1).
In Re Claim 21, Steere, Bach and Schnekenburger disclose all the limitations of Claim 3, and Schnekenburger further discloses that the at least one stop is disposed on the upper side of the bezel and forms a contact surface that limits the angular range of motion of the pump head cover, but, Schnekenburger does not disclose that the range of motion is limited to an acute angle.

    PNG
    media_image8.png
    667
    710
    media_image8.png
    Greyscale

Annotated Figure 3 of Fujii
However, Fujii discloses that the range of motion of the pump head cover (5) is limited to an acute angle (paragraphs [0046]; [0049]; see annotated Figure 3 above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the range of motion of the pivotable pump head cover of Steere / Bach / Schnekenburger such that it is limited to an acute angle as taught by Fujii because the claimed range of motion is a matter of obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention, since applicant has not disclosed that limiting the range of motion to an acute angle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well even if the angle was not acute.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bassani (PG Pub US 20140086771 A1) in view of Godara (PG Pub US 20070027449 A1).
In Re Claim 18, Bassani discloses all the limitations of Claim 16, but it does not disclose details of a cooling circuit.
However, Godara discloses a pump system (Figure 6), comprising:
a plurality of pump assemblies (610), each pump assembly of the plurality of pump assemblies (610) supplying a fluid to a cooling circuit (paragraph [0054]; Figure 6); and
a base for supporting the plurality of pump assemblies (Figure 6 shows a pump housing, the bottom of which is a base)(paragraph [0054]; Figure 6),
tubing (310, 312)(paragraph [0048]; Figure 6);
a fluid source (reservoir 614) for supplying the fluid to the cooling circuit (paragraph [0054]; Figure 6);
the cooling circuit comprises one or more internal lumens (124) for circulating the fluid to a distal end (104) of a medical probe assembly (100) for delivering energy to a patient's body (paragraphs [0028] and [0054]; Figure 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to supply the pumped fluid of Bassani to a cooling circuit as taught by Godara (instead of the vials of Bassani) because the results of the modification are predictable ("[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007)) (evidence of predictability is in paragraph [0054] of Godara which also discloses that the pump being utilized is a peristaltic pump 610).


Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (PG Pub US 20070027449 A1) in view of Bassani (PG Pub US 20140086771 A1).

In Re Claim 19, Godara discloses a peristaltic pump assembly (610), comprising:
a pump; and tubing (310, 312)(paragraph [0048]; Figure 6),
wherein the pump urges fluid flow through the tubing (310, 312) to supply a cooling fluid to a medical probe assembly (100) for delivering energy to a patient's body (paragraphs [0028] and [0054]; Figure 6), the medical probe assembly comprising:
at least one probe (100) comprising an electrically non-conductive outer circumferential portion (116), and an electrically and thermally-conductive energy delivery device (118) extending distally from the electrically non-conductive outer circumferential portion (116) for delivering one of electrical and radiofrequency energy to the patient's body (paragraphs [0038], [0052]; Figures 1C, 6), the energy delivery device comprising a conductive outer circumferential surface (surface of 118) and one or more internal lumens (124) for circulating the cooling fluid to a distal end of the energy delivery device (paragraph [0054], Figures 1C, 6).
While Godara does teach a peristaltic pump assembly, it is silent with regards to the structural details of the peristaltic pump assembly.
However, Bassani as applied to Claim 1 discloses all the claimed structural details of the peristaltic pump assembly (see detailed discussion in the anticipatory rejection based on Bassani above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the peristaltic pump of Bassani as the broadly disclosed peristaltic pump of Godara because it is merely a matter of substituting the broadly disclosed pump of Godara with the specifically disclosed pump of Bassani, so the results of the substitution would be predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).

In Re Claim 20, Godara and Bassani disclose all the limitations of Claim 19, and Godara further discloses a controller (608) for actively controlling energy delivered to the tissue of the patient's body by controlling an amount of energy delivered through the energy delivery device and by controlling a flow rate through the pump assembly (610)(paragraphs [0084] - [0086]; Figure 6).


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
In Re Claims 5 and 6, the prior art of record does not disclose the pump assembly of Claim 5, but more specifically the limitations “a rotor guide having a rotor guide inlet side defining a rotor guide inlet groove and a rotor guide outlet side defining a rotor guide outlet groove, wherein the occlusion bed and the rotor guide together define at least a portion of a pathway for the tubing through the pump head, and wherein the inlet bracket groove aligns with the rotor guide inlet groove and the outlet bracket groove aligns with the rotor guide outlet groove” in combination with all the other limitations of parent claims 1 and 4.

Response to Arguments
Applicant has argued on Page 9 of Applicant’s Response that “However, the upper and lower pump shoes of Clemens are a full enclosure or casing of the entire pump assembly as opposed to "surrounding the outer perimeter of the pump head" as recited in claim 1, or as one skilled in the art would understand a bezel (e.g., defined by Merriam-Webster dictionary being "a rim that holds a transparent covering (as on a watch)")”.
Examiner’s Response: The Oxford dictionary defines bezel as: “A slope, a sloping edge or face: esp. that of a chisel or other cutting tool (commonly basil.)”.   Neither definition excludes a bezel from being a full enclosure.  The examiner contends that although dictionary definitions differ, a composite structure, such as (617 and 618 combined; Figure 10; paragraph [0049]) of Bassani, or the split cover (420; paragraph [0022]; Figures 2A and 2B) of Steere, has a rim / perimeter, and therefore reads on a bezel as claimed.

Applicant has argued on Page 11 of Applicant’s Response that “It is noted that Bassani mentions neither the width of the "notches 706 and 708 for receiving the flexible conduit through which the liquid is pumped" nor how the width varies from the inner surface to the outer surface.”.
Examiner’s Response: As discussed in detail in the anticipatory rejection above, the notches (706, 708) in (617) have corresponding notches in complementary facing portions in the cover (618).  The combination of the two complementary notches reads on an input/output channel as claimed.  The combination of the notches has a width adjacent inner surface (608; Figure 10) that is smaller than the width at their end at the outer surface (between 602 and 702 in Figure 6).  The width varies along the unlabeled sloped channel (see where 706 and 708 point to in Figure 10).

The rest of applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        31 October 2022